UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase,Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – February 28, 2015 Item 1.Schedule of Investments. CVR DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS (Unaudited) FEBRUARY 28, 2015 Shares Security Description Value Common Stock - 54.5% Basic Materials - 6.2% Air Products & Chemicals, Inc. $ CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. International Paper Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. Praxair, Inc. The Dow Chemical Co. The Mosaic Co. The Sherwin-Williams Co. Commercial Services - 1.8% Omnicom Group, Inc. Communications - 4.1% Comtech Telecommunications Corp. InterDigital, Inc. Consumer Discretionary - 8.1% Bed Bath & Beyond, Inc. (a) Francesca's Holdings Corp. (a) The Buckle, Inc. TiVo, Inc. (a) Weight Watchers International, Inc. (a) Financials - 7.0% Bank of America Corp. Capital One Financial Corp. Citigroup, Inc. CME Group, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Co. M&T Bank Corp. MoneyGram International, Inc. (a) SunTrust Banks, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Health Care - 1.8% Premier, Inc., Class A (a) Shares Security Description Value Industrials - 5.3% CH Robinson Worldwide, Inc. $ Expeditors International of Washington, Inc. Honeywell International, Inc. Leisure Services - 2.1% Interval Leisure Group, Inc. Technology - 18.1% Accenture PLC, Class A Blucora, Inc. (a) Broadridge Financial Solutions, Inc. CA, Inc. CGI Group, Inc., Class A (a) Ebix, Inc. IAC/InterActiveCorp. Liquidity Services, Inc. (a) NeuStar, Inc., Class A (a) Symantec Corp. Total Common Stock (Cost $11,034,167) Investment Companies - 33.5% First Trust Dow Jones Internet Index Fund (a) First Trust Health Care AlphaDEX Fund (a) iShares North American Tech-Software ETF iShares U.S. Aerospace & Defense ETF SPDR S&P Insurance ETF SPDR S&P Retail ETF Total Investment Companies (Cost $6,442,323) Money Market Fund- 1.2% Fidelity Institutional Cash Money Market Fund, 0.07% (b) (Cost $249,013) Total Investments - 89.2% (Cost $17,725,503)* $ Other Assets & Liabilities, Net – 10.8% Net Assets – 100.0% $ CVR DYNAMIC ALLOCATION FUND NOTES TO SCHEDULE OF INVESTMENTS FEBRUARY 28, 2015 (Unaudited) ETF Exchange Traded Fund PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of February 28, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ At February 28, 2015, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Appreciation (Depreciation) 7 3-month Euro EURIBOR Future 06/13/16 $ $ 7 90-day EUR Future 06/13/16 ) 1 AUD/JPY Exchange Rate Future 03/18/15 1 Australian 10-year Bond Future 03/17/15 3 Australian 3-year Bond Future 03/17/15 7 Bank Accept Future 12/14/15 1 CAC 40 10 EURO Future 03/27/15 2 CAD Currency Future 03/18/15 ) 1 Dollar Index Future 03/18/15 1 EURO STOXX Future 03/20/15 7 EURO-BOBL Future 06/10/15 - 6 EURO-BUND Future 06/10/15 - 7 EURO-SCHATZ Future 06/10/15 - 1 FTSE 100 Index Future 03/24/15 1 GBP/JPY Currency Future 03/18/15 2 LME Lead Future 03/22/15 ) 1 LME Zinc Future 03/18/15 ) 1 Mexican Peso Future 03/18/15 83 7 New Zealand 3-month Bill Future 09/17/15 1 NIKKEI 225 Future 03/13/15 1 S&P 500 Index E-mini Future 03/20/15 5 U.S. 10-year Note Future 06/30/15 ) 7 U.S. 2-year Note Future 07/06/15 6 U.S. 5-year Note Future 07/06/15 ) 2 USD/ZAR Currency Future 03/18/15 ) (4 ) 90-day Sterling Future 06/15/16 ) (1 ) AUD/NZD Exchange Rate Future 03/18/15 ) (1 ) EUR/GBP Future 03/18/15 ) (2 ) LME Lead Future 03/22/15 ) (1 ) LME Zinc Future 03/18/15 ) $ $ CVR DYNAMIC ALLOCATION FUND NOTES TO SCHEDULE OF INVESTMENTS FEBRUARY 28, 2015 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of February 28, 2015. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Basic Materials $ $ - $ - $ Commercial Services - - Communications - - Consumer Discretionary - - Financials - - Health Care - - Industrials - - Leisure Services - - Technology - - Investment Companies - - Money Market Fund - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Futures - - Total Assets $ $ - $ - $ Liabilities Other Financial Instruments** Futures ) - - ) Total Liabilities $ ) $ - $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, which are valued at the unrealized appreciation (depreciation) at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended February 28, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BAYWOOD SKBA VALUEPLUS FUND SCHEDULE OF INVESTMENTS (Unaudited) FEBRUARY 28, 2015 Shares Security Description Value Common Stock - 97.5% Basic Materials - 6.4% E.I. du Pont de Nemours & Co. $ Goldcorp, Inc. LyondellBasell Industries NV, Class A Weyerhaeuser Co. REIT Capital Goods / Industrials - 11.7% Caterpillar, Inc. Eaton Corp. PLC Raytheon Co. Republic Services, Inc. Stanley Black & Decker, Inc. The Boeing Co. United Parcel Service, Inc., Class B Consumer Cyclicals - 3.7% Ford Motor Co. Target Corp. Consumer Staples - 9.1% Molson Coors Brewing Co., Class B PepsiCo, Inc. The Procter & Gamble Co. Wal-Mart Stores, Inc. Energy - 10.1% BP PLC, ADR Chevron Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. Financials - 22.1% BB&T Corp. CME Group, Inc. FNF Group Invesco, Ltd. JPMorgan Chase & Co. M&T Bank Corp. MetLife, Inc. Symetra Financial Corp. The Chubb Corp. U.S. Bancorp Wells Fargo & Co. Health Care - 13.6% AbbVie, Inc. Baxter International, Inc. Becton Dickinson and Co. Cardinal Health, Inc. Eli Lilly & Co. Johnson & Johnson Technology - 15.4% Automatic Data Processing, Inc. Cisco Systems, Inc. Harris Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. STMicroelectronics NV, ADR Shares Security Description Value TE Connectivity, Ltd. $ Telecommunications - 3.3% Verizon Communications, Inc. Utilities - 2.1% Exelon Corp. Total Common Stock (Cost $10,063,603) Money Market Funds - 2.8% Federated Government Obligations Fund, 0.01% (a) (Cost $343,855) Total Investments- 100.3% (Cost $10,407,458)* $ Other Assets & Liabilities, Net – (0.3)% ) Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company REIT Real Estate Investment Trust (a) Variable rate security. Rate presented is as of February 28, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. The Level 2 valued displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended February 28, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDSII By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date:March 31, 2015 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:March 31, 2015
